                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
MASSACHUSETTS COALTION OF POLICE, )
AFL-CIO, SCOTT A. HOVSEPIAN,              )
JOHN E. NELSON and ROBERT MURPHY, )
                  Plaintiffs,             )
                                          )                   Civil Action No.
      v.                                  )                   19-40153-TSH
                                          )
                                          )
INTERNATIONAL UNION OF POLICE             )
ASSOCIATIONS, AFL-CIO,                    )
                  Defendants,             )
__________________________________________)


                                            ORDER
                                        December 3, 2019


HILLMAN, D.J.

       Massachusetts Coalition of Police, AFL-CIO (“MCP”), Scott A. Hovsepian, John E.

Nelson and Robert Murphy filed suit against the International Union of Police Associations, AFL-

CIO (“IUPA”) in the Massachusetts Superior Court. After the matter had been set for hearing on

Plaintiffs’ motion for preliminary injunction, the Defendants removed the matter to this Court

pursuant 28 U.S.C. § 1441(b) asserting that jurisdiction is proper pursuant to 28 U.S.C. § 1332

because there is complete diversity of citizenship and an amount in controversy in excess of

$75,000. The Plaintiffs filed an emergency motion to remand asserting that because the Plaintiffs

and Defendants are unincorporated associations, there is no diversity and this Court lacks subject

matter jurisdiction. See Docket No. 5. On November 29, 2019, the Court issued an Order requiring

that the Defendants submit a memorandum on or before noon today setting forth its legal argument

to support its assertion that this Court has subject matter jurisdiction over this case. Instead, the
Defendant has filed a notice of voluntary dismissal, without prejudice, pursuant to Fed.R.Civ. P.

41(a) and requested that the Court remand the matter to state Court. See Docket No. 9.

                                                  Discussion

        The IUPA has filed a notice of voluntary dismissal pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i)1. Rule 41(a)(1)(A)(i) permits voluntary dismissal by the plaintiff without leave of

court by filing “a notice of dismissal before the opposing party serves either an answer or a

motion for summary judgment…” Id. However, by its very terms, the cited rule does not permit

IUPA, a defendant, to voluntarily dismiss the action without leave of court or assent of the

plaintiff. It should go without saying, but perhaps a reminder is necessary that the fact that the

IUPA removed the action to this Court does not make it a “plaintiff” for Rule 41 purposes.

Additionally, it is clear from IUPA’s notice and proposed order that it is agreeing the matter

should be remanded to state court and that it does not actually want to dismiss the action, which

would require that the Plaintiff refile its complaint.

        In order to achieve what the Court believes is the intent of both parties, I am going to

treat IUPA’s notice of voluntary dismissal as an assent to the MCP’s pending motion to remand,

which is granted. This matter shall forthwith be remanded to the Massachusetts Superior Court.

                                                  Conclusion

        The Emergency Motion To Remand (Docket No. 5) is granted.


        So Ordered.


                                                              /s/ Timothy S. Hillman
                                                              Timothy S. Hillman
                                                              United States District Judge
        1
          The IUPA referenced Fed.R.Civ.P. 41(a)(i) in its motion- a provision which does not exist. The Court will
assume that this is an inadvertent typographical error and that Defendant meant to reference Fed.R.Civ.P.
41(a)(1)(A)(i).

                                                        2
